Citation Nr: 9910464	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-23 338 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	To be clarified.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1968.  The veteran died on April [redacted], 1995.  
The appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


REMAND

The Board notes that the appellant has submitted a VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, which lists his representative as 
"The American Legion, c/o Alabama Dept. of Veterans Affairs, 
P.O. Box 1509, Montgomery, Alabama, 36102-1509, DALE 
COUNTY," in Box 3.  Pursuant to 38 U.S.C.A. § 7105(b)(2) 
(West 1991) and 38 C.F.R. § 14.631(c)(1) (1997), not more 
than one recognized organization, attorney, or agent will be 
recognized at any one time in the prosecution of a claim.  
Therefore, the Board unfortunately finds that a remand is 
necessary in order to clarify the appellant's desired 
representative.  The Board notes that such remand has also 
been requested by the American Legion in order to clarify the 
appellant's representation.

Accordingly, this case is REMANDED for the following 
development:

The RO should contact the appellant in 
order to determine whether she desires to 
be represented by The American Legion, by 
the North Carolina Division of Veterans 
Affairs, by another accredited 
organization, by a private attorney or 
agent, or to forgo representation.  The 
RO should request that the appellant 
complete and submit a VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's 
Representative, with one representative 
listed in Box 3, if appropriate.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to clarify the appellant's 
desire for representation.  No inference should be drawn 
regarding the final disposition of this claim.  The appellant 
is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon her 
claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


